Name: Commission Regulation (EEC) No 3466/82 of 23 December 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/ 15 COMMISSION REGULATION (EEC) No 3466/82 of 23 December 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1222/82 (3), as last amended by Regulation (EEC) No 3147/82 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 140, 20 . 5. 1982, p. 22. 3) OJ No L 141 , 20 . 5 . 1982, p . 40 . (4) OJ No L 331 , 26 . 11 . 1982, p. 25 . No L 365/ 16 24. 12. 82Official Journal of the European Communities ANNEX to the Commission Regulation of 23 December 1982 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 40 from 3 to 9 January 1 983 (') Week No 41 from 10 to 16 January 1983 (') Week No 42 from 17 to 23 January 1983 (') Week No 43 from 24 to 30 January 1 983 (') Week No 44 from 31 January to 6 February 1983 (') 02.01 A IV b) 1 132-988 135-478 137-443 139-723 143-128 2 93092 94-835 96-210 97-806 100-190 3 146-287 149-026 151-187 153-695 157-441 4 172-884 176-121 178-676 181-640 186-066 5 aa) 172-884 176-121 178-676 181-640 186-066 bb) 242-038 246-570 250-146 254-296 260-493 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82, (EEC) No 1985/82 and (EEC) No 3459/82 and Commission Regulation (EEC) No 19/82.